Case:19-11195-TBM Doc#:11 Filed:03/14/19         Entered:03/14/19 17:34:38 Page1 of 1




                                        Certificate Number: 17572-CO-DE-032444345
                                        Bankruptcy Case Number: 19-11195


                                                        17572-CO-DE-032444345




              CERTIFICATE OF DEBTOR EDUCATION

 I CERTIFY that on March 14, 2019, at 3:27 o'clock PM PDT, Patrick R Minor
 completed a course on personal financial management given by internet by Dollar
 Learning Foundation, Inc., a provider approved pursuant to 11 U.S.C. § 111 to
 provide an instructional course concerning personal financial management in the
 District of Colorado.




 Date:   March 14, 2019                 By:        /s/Leigh-Anna M Thompson


                                        Name: Leigh-Anna M Thompson


                                        Title:     Counselor
